United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2073
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Timothy Wallace,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 31, 2010
                                Filed: April 1, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Timothy Wallace appeals the district court’s1 denial of his motion for an order
directing the court clerk to send him a cassette tape. Having carefully reviewed the
record, we find no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.